DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 was filed after the mailing date of the Non-Final Rejection on 08/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18 and 19 directed to an apparatus non-elected without traverse.  It is noted that, although a provisional election with traverse was made by Mark Weiner in a call on 12/15/2017, no arguments were presented in the subsequent response pointing out the supposed errors in the restriction requirement, and thus the election has been treated as an election without traverse (MPEP § 818.01(a)).  Accordingly, claims 18 and 19 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Amendments to the Claims:

CANCEL claims 18 and 19.

*  *  *
The above changes were made to cancel unelected claims in an election made without traverse.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not reasonably disclose, teach or suggest that steps of introducing the gas, condensing the evaporated organic solvent, and discharging the gas including the condensed organic solvent as recited in claim 1.  Although the prior art does teach gas being used to collect an evaporated solvent and subsequently condensing the solvent to collect it for recycling, there is no teaching of condensing the solvent within the container before removing it with the gas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774